Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “turbo fan axially forward of a splitter relative to the axis, and wherein an inner periphery of the splitter establishes an inlet to the compressor section”, as recited in claim 31 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 31-60 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 31 recites, “the turbo fan axially forward of a splitter relative to the axis, and wherein an inner periphery of the splitter establishes an inlet to the compressor section.”  The splitter is disclosed in the specification nor shown in the drawing.  It is unclear to the Examiner how the splitter would be incorporated into the invention.  One of ordinary skill in the art would not be able to make or use the invention without an adequate description of the splitter and how it is incorporated and functions with the invention.
	Claims 32-60 are rejected due to their dependence on rejected claim 31.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHERIDAN et al. (US 5,433,674) in view of SHERIDAN (US 6,223,616 B1).
Regarding claim 31, SHERIDAN_674 ( see Figs 1 and 2) discloses a gas turbine engine comprising: a turbo fan shaft; a compressor section including compressor hubs having blades driven by a turbine shaft about an axis, the compressor hubs supported by a compressor shaft; a turbo fan supported on the turbo fan shaft, the turbo fan axially forward of a splitter relative to the axis, and wherein an inner periphery of the splitter establishes an inlet to the compressor section; and an epicyclic gear train coupled to drive the turbo fan shaft, the epicyclic gear train including a carrier supporting intermediate gears that mesh with a sun gear, and a ring gear surrounding and meshing with the intermediate gears, wherein: the ring gear includes first and second portions that abut one another at a radial interface; each of the intermediate gears is supported on a respective journal bearing; and each journal bearing is secured to the carrier, includes an internal central cavity that extends between a first axial end and a second axial end, and includes at least one journal passage that extends from the internal central cavity to a peripheral journal surface of the journal bearing.
	SHERIDAN_674 does not disclose the first and second portions have grooves that extend along the radial interface to form a respective hole that expels oil in operation through the ring gear to a gutter radially outward of the ring gear with respect to the axis.
SHERIDAN_616 (see Fig. 5) teaches the first and second portions (51a, 51b) have grooves that extend along the radial interface to form a respective hole (@56) that expels oil in operation through the ring gear to a gutter (73) radially outward of the ring gear with respect to the axis.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the gas turbine engine layout and planetary gear design of SHERIDAN_674 with the details of the ring gear and lubrication arrangement of SHERIDAN_616 to provide for a more precise distribution and collection of lubrication within the engine to aid in cooling and general part lubrication, therefore increasing part life and to reduce the chances of part failure.
 	Regarding claim 32, the combination of SHERIDAN_674- SHERIDAN_616 discloses the ring gear is a two-piece construction established by the first portion and the second portion.
Claims 33 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHERIDAN et al. (US 5,433,674) in view of SHERIDAN (US 6,223,616 B1) as applied to claims 31 and 32 above, and further in view of LINDGREN et al. (US 3,352,178).
Regarding claim 33, the combination of SHERIDAN_674- SHERIDAN_616 discloses first and second portions of the ring gear, but does not disclose these portions including respective flanges extending radially outward away from respective teeth relative to the axis.
LINDGREN teaches a planetary gear system wherein the ring gear has two portions and these portions include respective flanges (@112) extending radially outward away from respective teeth relative to the rotational axis.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the ring gears of SHERIDAN_674- SHERIDAN_616 be modified such that they would have flanges as taught by LINDGREN.  The rings of the SHERIDAN references already disclose flanges that are mounted to the ring gears to aid in the flow/ collection of lubrication, combining elements of an 
Regarding claim 36, the combination of SHERIDAN_674- SHERIDAN_616-LINDGREN discloses the teeth of the first and second portions are oppositely angled such that the first and second portions are forced toward one another at the radial interface in operation. (See LIDGREN col. 3, lines 43-46).

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK D. KNIGHT whose telephone number is (571)272-7951.  The examiner can normally be reached on Telework M-F: 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/DEREK D KNIGHT/Primary Examiner, Art Unit 3659